EXHIBIT 10.53

GENERAL ASSIGNMENT

THIS ASSIGNMENT, made this                                          day of July
19, 2002 BY Ward Benefits Administrators & Insurance Services, Inc. (F.K.A.
Harden & Company Insurance Services, Inc.) of (address) 610 West Ash Street,
Suite 1500, San Diego, CA 92101 in the City of San Diego, County of San Diego,
State of California, part         of the first part, hereinafter referred to as
assignor, to SAN DIEGO CREDIT ASSOCIATION, a California corporation, of San
Diego, California, party of the second part, hereinafter referred to as
assignee.

          WITNESSETH: That said assignor, for and in consideration of the
covenants and agreements to be performed by the party of the second part, as
hereinafter contained, and of the sum of One Dollar ($1.00) to assignor in hand
paid by said assignee, receipt whereof is hereby acknowledged, does by these
presents grant, bargain, sell, assign, convey and transfer unto said assignee,
its successors and assigns, in trust, for the benefit of assignor’s creditors
generally, all of the property of the assignor of every kind and nature and
wheresoever situated, both real and personal, and any interest or equity therein
not exempt from execution, including, but not limited to, all that certain stock
of merchandise, store furniture and fixtures, book accounts, books, bills
receivable, cash on hand, cash in bank, deposits, patents, copyrights,
trademarks and trade names, insurance policies, choses in action that are
legally assignable, together with the proceeds of any existing non-assignable
choses in action that may hereafter be recovered or received by the assignor.

          This assignment specifically includes and covers all claims for refund
or abatement of all excess taxes heretofore or hereafter assessed against or
collected from the assignor by the U.S. Treasury Department, and the assignor
agrees to sign and execute power of attorney or all other documents as required
to enable said assignee to file and prosecute, compromise and/or settle, all
such claims before the Internal Revenue Service, U.S. Treasury Department.

          Leases and leasehold interests in real estate, contracts or agreements
between assignor and any Labor Union, or Trade Associations, are exempted from
and not included in the assignment.

___________________________________________________________________________________________________________________________
This assignment does not include any alcoholic beverages, but the assignor
hereby appoints assignee as his agent for the sole purpose of filing an
application for a permit and the selling of the alcoholic beverages in the said
place of business (said assignee being vested the absolute discretion in regard
thereto and assuming no liability by reason thereof), and assignor hereby
assigns to assignee all of the proceeds of such sale for the benefit of his
creditors generally in accordance with the terms of this assignment. This
assignment includes all licenses for the sale of alcoholic beverages.
___________________________________________________________________________________________________________________________

         The assignor authorizes the forwarding of his or its mail by the U.S.
Postal Department as directed by the Assignee. 

          Said assignee is to receive the said property, conduct the said
business, should it deem it proper, and is hereby authorized at any time after
the signing hereof by the assignor to sell and dispose of the said property upon
such time and terms as it may see fit, and is to pay to creditors of the first
party pro rata, according to the several indebtedness due to them from the said
assignor, the net proceeds arising from the conducting of said business and sale
and disposal of said property, after deducting all moneys which said assignee
may at its option pay for the discharge of any lien on any of said property and
any indebtedness which under the law is entitled to priority of payment, and all
expenses, including a reasonable fee to assignee and its attorney and to
attorney for assignor.

          If any dividends to creditors shall remain unclaimed for a period of
two years after issuance of the final dividend checks, then the same shall
become the property of the assignee and used to supplement its fees for services
rendered in administering this assignment. Any interest that may be earned on
funds administered under this assignment shall belong to and are hereby assigned
to the assignee as additional fees for its services hereunder.

          Said assignee is also authorized and empowered to appoint such agents,
field representatives and/or attorneys and/or accountants as it may deem
necessary, and such agents and/or field representatives shall have full power
and authority to open bank accounts in the name of the assignee or its nominees
or agents and to deposit assigned assets or the proceeds thereof in such bank
accounts and to draw checks thereon and with the further power and authority to
do such other acts and to execute such papers and documents in connection with
this assignment as said assignee may consider necessary or advisable.

          IN WITNESS WHEREOF the said parties hereunto set their hands the day
and year first above written.

ASSIGNOR’S TAX I.D. NUMBERS:
 
Ward Benefits Administrators & Insurance Services, Inc., a California
corporation
Internal Revenue Service
 


 
                   /s/     Jeffrey S. Ward                           
#                       94-2311657                                    
 
       Jeffrey S. Ward     Chairman, President & CEO
#                                                                            
 
                       Party of the First Part
State Board of Equalization
 

#                               N/A                                        
 
SAN DIEGO CREDIT ASSOCIATION
Employment Development Department
 

#                    CA - 235-5073-4                                
#                    FL - N/A                                            
#                    IL - 942311657                                   
#                    OR - 0-97 30375                                 

 
By:             /s/     Gregory M. Garner                         
                       Party of the Second Part
                                   President

 


          

          

          

          

          

          

          